Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2021

                                      No. 04-21-00279-CV

                                        Maryvel SUDAY,
                                           Appellant

                                                v.

                                          Ana SMITH,
                                           Appellee

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3644CCL
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

        The trial court signed the order granting the plea to the jurisdiction on June 10, 2021.
Appellant’s notice of appeal was due to be filed on June 30, 2021. See TEX. R. APP. P. 26.1(b).
Appellant’s notice of appeal was filed on July 2, 2021. A motion for extension of time to file the
notice of appeal was due on July 15, 2021. See TEX. R. APP. P. 26.3. Although appellant filed a
notice of appeal within the fifteen-day grace period allowed by Rule 26.3, appellant did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       It is therefore ORDERED that appellant file, no later than December 16, 2021, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).
It is so ORDERED on December 6, 2021.

                                           PER CURIAM



ATTESTED TO: ___________________________
             MICHAEL A. CRUZ,
             CLERK OF COURT